Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Tsutsumi et al (US 2009/0160717 A1) in view of Ross III, et al (US 9,761,935) teaches an antenna device comprising a first dipole antenna configured to operate at a first frequency band, the first dipole antenna comprising a first portion and a second portion, the first portion having a first terminal and a second terminal, and the second portion having a first terminal and a second terminal; a second loop shaped antenna configured to operate at a second frequency band different from the first frequency band, the second loop shaped antenna comprising a first terminal and a second terminal, the first terminal of the second loop shaped antenna being coupled to the second terminal of the first portion of the first dipole antenna and the second terminal of the second loop shaped antenna being coupled to the first terminal of the second portion of the first dipole antenna, the second loop shaped antenna being the only loop shaped antenna comprised by the antenna device; a first feed line comprising a first terminal coupled to the second terminal of the first portion of the first dipole antenna, and a second terminal; and a second feed line comprising a first terminal coupled to the first terminal of the second portion of the first dipole antenna, and a second terminal.
Tsutsumi/Ross, however, fails to further teach that the second loop shaped antenna is a folded dipole antenna; a second projection length of the second loop shaped antenna is 
Claims 2, 3 and 5-20 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ito (US 5,198,826) discloses an antenna arrangement comprising a loop antenna and a dipole antenna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845